Citation Nr: 1035727	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been before the Board three times previously, 
most recently in March 2010, when it was remanded for additional 
procedural development.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

The Veteran's currently-shown bilateral pes planus (flat feet) is 
related to service.


CONCLUSION OF LAW

The criteria for service connection for flat feet are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he developed his currently-shown 
bilateral pes planus during active military service.

Initially, the Board notes that the service treatment records 
have not been associated with the claims file.  (It includes only 
the service dental records and inpatient hospital records dated 
during the Veteran's period of service).  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims has held that there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  
In the instant case, the Veteran has reported being treated for 
flat feet during service, and he has given the Board no reason to 
doubt the credibility of this assertion.  

A VA treatment report, dated in January 1993, within months after 
the Veteran's service discharge, reflects complaints of chronic 
foot pain and a diagnosis of bilateral pes planus.  A subsequent 
June 2001 report shows that the Veteran was prescribed arch 
supports for this condition.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  Here, 
in view of the Veteran's credible reports of flat feet during 
service, a finding of bilateral pes planus shortly after service 
discharge, and affording heightened scrutiny due to the absence 
of important service treatment records, the Board concludes that 
the evidence is at least in equipoise and entitlement to service 
connection for flat feet is warranted.  Gilbert; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for flat feet is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


